CRAWLEY, Presiding Judge,
dissenting.
Our standard of review requires us to give deference to the juvenile court in a case such as this. Ex parte R.E.C., 899 So.2d 272, 279 (Ala.2004). The juvenile court heard the testimony presented in each hearing and, more importantly, ob*865served the demeanor of each witness, including the parents. Id. The juvenile court, not this court, is given the task of judging the credibility of each witness, of weighing the evidence, and of determining the best interest of the child based on that evidence. Id. The appellate court’s role is not to reweigh the evidence or to substitute its judgment for that of the trial court. Id. Because I believe that this court has done so in the present case, I must respectfully dissent.